DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Initial Matters
It should be noted that no actual interview has taken place. Applicant has made email enquiries that require extensive reply. Examiner wishes any reply to be in the record as a best practice. An interview summary was considered to be the best avenue for making the record clear. If Applicant has any questions regarding this summary, Applicant is encouraged to contact the Examiner.
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Applicant’s reply to the Office Action of 4 August 2020 was received in the Patent and Trademark Office on 28 December 2020, which is after the expiration of the period for reply set 
A petition to revive an abandoned application on the grounds that the failure to reply was unintentional (37 CFR 1.137) must be accompanied by: (1) the required reply (which has been filed); (2) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional; (3) any terminal disclaimer required pursuant to 37 CFR 1.137(d); and (4) the $[3] petition fee as set forth in 37 CFR 1.17(m). No consideration to the substance of a petition will be given until this fee is received. The Director may require additional information where there is a question whether the delay was unintentional.
The required items and fees must be submitted promptly under a cover letter entitled “Petition to Revive.” 
Further correspondence with respect to this matter should be addressed as follows:
By mail:
Mail Stop Petition
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
By FAX:
571-273-8300
Attn: Office of Petitions
Telephone inquiries with respect to this matter should be directed to the Office of Petitions Staff at (571) 272-3282. For more detailed information, see MPEP § 711.03(c).
Note that paragraph 4 was added in case Applicant had additional questions regarding the Petition to Revive.
Answer to Applicant’s Questions
Claims 1-6 would be rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Applicant should review the claims in the references cited and attempt to follow the format of the claims in those references. When Applicant makes his amendments, he must be careful not to introduce “new matter.” New matter is material that was not initially disclosed in the applications, specification, drawings, and claims – Applicant’s initial filing of 17 September 2019.  This is very important.
Applicant must also pay particular attention to the use of “a”, “an”, and “the” in the claims. The first time an element or structure is recited in the claims, it should be preceded by “a” or “an.” Thereafter, it must be preceded by “the” (or “said”).  An example follows:
Claim 1:  A system for attaching two planks together comprising: a hammer and a nail.

Claim 2:  The system for attaching two planks together of claim 1 such that the hammer is used to drive the nail through a top plank into a bottom plank.

Claim 3:  The system for attaching two planks together of claim 2 such that the top plank and the bottom plank comprise wood.

Notice how claim 1 recites, “A system”, “a hammer” and “a nail.” Claim 2 then recites “The system”, “the hammer”, and “the nail” as well as “a top plank” and “a bottom plank.” Claim 3 then recites “The system”, “the top plank”, and “the bottom plank.”
Applicant may read claims that recite “said element” (e.g., “said hammer”). “Said” and “the” are used interchangeably.  
Regarding claim 1, Applicant has merely provided a laundry list of segments. This sort of claim will almost always be rejected over the prior art. Applicant should include limitations that either (1) explain the structure of the segment in question, or (2) explain the function of the segment in question.  If Applicant chooses the latter, Applicant should be careful to avoid the use of the phrase “is capable of” or variations thereon. For instance. Applicant should not amend the claims to recite “a collection segment that is capable of including live-video feedback…” “Is capable of” means just that – anything that can perform the function, even if it does not actually do so.  Applicant may wish to use the phrase “is configured to” (or a grammatically appropriate variation thereof.) This requires the recited structure (i.e., the collection segment) to actually perform the claimed function.
As noted in the 10 November 2021 communication, Examiner has performed a CUSORY
Examiner also indicated that this cursory search did not uncover any reference that taught the safety procedures shown in Applicant’s Fig 7.  If Applicant just wants a patent, this might be the quickest avenue to acquire one. (Again, Examiner cannot promise that claims embodying the safety protocol would be patentable, but Boyer does not teach this material.) If, however, Applicant is interested in having more than an expensive wall decoration, it may be necessary to explore other avenues.  
Examiner is not an expert in Applicant’s business or his desires vis-à-vis patent protection. Therefore, he cannot advise Applicant on the best course to follow when it comes to the scope and nature of the claims. That being said, Examiner cannot imagine that a patent for safety protocol would prove to be lucrative in this art. The decision is, however, entirely in the Applicant’s hands.  
It has long been a tradition in the Office for examiners to grant the request by pro se applicants to write an allowable claim if the specification will support one.  But, as noted above, examiners have no idea what will be commercially viable. Thus, a claim written by an examiner is very unlikely to provide patent protection for anything of value to the applicant.
All that being said, Examiner would like to call attention to paragraph 3 above. A patent attorney can be expensive and many will not take over a case in the middle of prosecution, but in the long run, a well-written set of claims will almost certainly provide better protection than ones drafted by a pro se applicant. If Applicant anticipates that the claimed invention is likely to be valuable, hiring a patent attorney might be a good investment. Please do not interpret this paragraph as meaning that I have a distaste for working with pro se
If Applicant decides to hire a patent attorney, there are at least two ways to go about it. The first way is to hire the nearest patent attorney.  This has the advantage of allowing the Applicant to visit the attorney with greater ease than if Applicant hires a remote attorney. But it has the potential disadvantage of hiring an attorney who has no experience in the field of Applicant’s invention. This means that the attorney will have to get up to speed in the Applicant’s field (if the attorney can even do so).  This can lead to higher attorney bills.  
On the other hand, Applicant may wish to hire an attorney who has experience in the shooting sports area. In that case, the attorney will already have some idea what type of things the invention entails. Thus, the attorney may require less explanation of the invention and the Applicant is less likely to be misunderstood when he explains the invention to the attorney.  But the attorney may be distant from the Applicant. However, with today’s videoconferencing technology, this is not the obstacle that it was even two years ago.  Should Applicant chose to go this route, Applicant can find potential attorneys by looking on the face of recent patents and published applications in Applicant’s field of endeavor.  Examiner is prohibited from providing recommendations concerning which attorney to hire.  
Again, this is meant to be friendly advice if Applicant choses to hire an attorney.  Applicant is neither required to do so nor is Examiner requesting that Applicant does so. 
If Applicant has any further questions, please feel free to contact the Examiner either by calling the number below or by email.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799